Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on December 15, 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brannon McKay (Reg. No. 57,491) on February 2, 2022.

The application has been amended as follows:

3. (Currently Amended) The method of claim 1, further comprising adjusting the total bandwidth allotment and at least one -slice allotment based on a first slice using less than its corresponding slice bandwidth allotment.

4. (Currently Amended) The method of claim 3, wherein the total bandwidth allotment decreases and [[the]] a slice

6. (Currently Amended) The method of claim 1, further comprising configuring connections between first and second service function chain steering nodes and the slice multiplexer pair.

10. (Currently Amended) The non-transitory, computer-readable medium of claim 8, the stages further comprising adjusting the total bandwidth allotment and at least one -slice allotment based on a first slice using less than its corresponding slice bandwidth allotment.

11. (Currently Amended) The non-transitory, computer-readable medium of claim 10, wherein the total bandwidth allotment decreases and [[the]] a slice

13. (Currently Amended) The non-transitory, computer-readable medium of claim 8, the stages further comprising configuring connections between first and second service function chain steering nodes and the slice multiplexer pair.

service function chain steering nodes to a crossbar switch, and wherein the crossbar switch routes first packets for a first set of slices to a first [[the]] slice multiplexer and second packets for a second set of slices to a second [[another]] slice multiplexer, both the first and the second slice multiplexers being in the first cloud.

17. (Currently Amended) The system of claim 15, the stages further comprising adjusting the total bandwidth allotment and at least one -slice allotment based on a first slice using less than its corresponding slice bandwidth allotment.

18. (Currently Amended) The system of claim 17, wherein the total bandwidth allotment decreases and [[the]] a slice

20. (Currently Amended) The system of claim 15, the stages further comprising configuring connections between first and second service function chain steering nodes and the slice multiplexer pair, wherein a controller sends commands to configure the connections, including connecting the first and second service function chain steering nodes to a crossbar switch, and wherein the crossbar switch routes first packets for a first set of slices to a first slice multiplexer and second packets for a second set of slices to a second slice multiplexer, both the first and second slice multiplexers being in the first cloud.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of the Terminal Disclaimer filed on January 18, 2022, the previous Double Patenting rejection is hereby withdrawn.
Independent claim 1 has been amended to recite “creating a slice multiplexer pair that connects traffic from a first cloud to a second cloud, the slice multiplexer pair including a corresponding slice multiplexer in each of the first and second clouds, each slice multiplexer of the pair comprising: multiple slice connections, each having a slice bandwidth allotment; and a total bandwidth allotment; and setting the total bandwidth allotment at both slice multiplexers of the pair as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels.”  Independent claims 8 and 15 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Arnott et al. (US 2015/0351118) teaches multiplexing multiple slice connections between networks, where each slice connection has a slice bandwidth allotment (“FIG. 1 schematically illustrates a mobile (cellular) telecommunication system 1 in which two network operators, operators A and B, are able to provide a mobile wireless communications service. Operator A has a core network 2-A and operator B a core network 2-B. Each operator may also provide one or more base stations or eNBs 4-A, 4-B as part of a radio access network (RAN)” – See [0063]; “The slice scheduler module 65 (which is part of and/or works in conjunction with the MAC scheduler module 66) is operable to allocate PRBs for communication bearers belonging to each operator slice based on the respective reserved proportion of the total available frequency resources for that operator. The slice scheduler module 65 is further operable to allocate PRBs for communication bearers belonging to the shared slice based on the shared proportion of the total available frequency resources” – See [0081]; “in addition to the respective operator slices for each operator, the slice scheduler module 65 also processes a shared slice, which comprises all communication bearers authorised to use the shared proportion of the available resources of the shared base station 5” – See [0093]; See also Figs. 1 and 6).  Slice scheduler 65 in the shared eNB 5 connects traffic from the RAN to the core network.  A plurality of slices are created, wherein each slice has a corresponding bandwidth allotment, as shown in Fig. 6.  Arnott further teaches that the multiple connections have a total bandwidth allotment (See Fig. 6).  As shown in Fig. 6, the total bandwidth is the 30% reserved for operator A, the 20% reserved for operator B, and the 50% shared bandwidth.  Arnott does not teach creating a slice multiplexer pair that connects traffic from a first cloud to a second cloud, wherein the slice multiplexer pair includes a corresponding slice multiplexer in each of the first and second clouds.  Arnott further does not teach setting the total bandwidth allotment at both slice multiplexers of the pair as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels.
Parkvall et al. (US 2017/0331670) teaches routing packets based on slice identifiers (“The method in the radio network equipment may include serving a fifth wireless device, where serving the fifth wireless device comprises sending data from the fifth wireless device to a first network node or first set of network nodes, according to a first network slice identifier associated with the fifth wireless device. The method may also include serving a sixth wireless device, where serving the sixth wireless device comprises sending data from the sixth wireless device to a second network node or second set of network nodes, according to a second network slice identifier associated with the sixth wireless device. The second network slice identifier differs from the first network slice identifier, and the second network node or second set of network nodes differs from the first network node or first set of network nodes” – See [0033]).  Data is routed on different channels based on the network slice identifier.  However, Parkvall also does not teach creating a slice multiplexer pair that connects traffic from a first cloud to a second cloud, wherein the slice multiplexer pair includes a corresponding slice multiplexer in each of the first and second clouds and setting the total bandwidth allotment at both slice multiplexers of the pair as a 
Zhang et al. (US 2019/0394132) teaches various interconnected network clouds (See Fig. 1), and creating service function chains on a network slice (See [0010]).  However, Zhang also does not teach creating a slice multiplexer pair that connects traffic from a first cloud to a second cloud, wherein the slice multiplexer pair includes a corresponding slice multiplexer in each of the first and second clouds and setting the total bandwidth allotment at both slice multiplexers of the pair as a function of the slice bandwidth allotments multiplied by weighting factors, wherein the weighting factors correspond to slice priority levels.
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478